UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [x]ANNUAL REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the fiscal year ended June30, 2007 []TRANSITION REPORT PURSUANT TO SECTION13 OR15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 1-31943 Criticare Systems, Inc (Exact Name of Registrant as Specified in Its Charter) Delaware 39-1501563 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 20925Crossroads Circle, Suite 100, Waukesha, Wisconsin 53186 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:262-798-8282 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Voting Common Stock, $.04 par value (together with associated Preferred Stock Purchase Rights) American Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes[]No[ X ] Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No[] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Exchange Act Rule 12b-2.(Check one) Large accelerated filer []Accelerated filer [ ]Non-accelerated filer [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[ X ] The aggregate market value of the voting common stock held by nonaffiliates of the registrant as of December 29, 2006 (the last business day of the registrant’s most recently completed second fiscal quarter) was$35,549,668.Shares of voting common stock held as of December 29, 2006 by any person who was an executive officer or director of the Registrant as of December 29, 2006 has been excluded from this computation because such persons may be deemed to be affiliates.This determination of affiliate status is not a conclusive determination for other purposes. On August 31, 2007, there were 12,318,219 shares of the registrant's $.04 par value voting common stock outstanding. 2 DOCUMENTS INCORPORATED BY REFERENCE Portions of the Proxy Statement for the Annual Meeting of the Stockholders of the Registrant to be held November 27, 2007 are incorporated by reference into Part III of this report. As used in this report, the terms "we," "us," "our," "Criticare" and the "Company" mean Criticare Systems, Inc. and its subsidiaries, unless the context indicates another meaning, and the term "common stock" means our common stock, par value $0.04 per share. Special Note Regarding Forward-Looking Statements A number of the matters and subject areas discussed in this report that are not historical or current facts deal with potential future circumstances and developments.These include anticipated product introductions, expected future financial results, liquidity needs, financing ability, management's or the Company's expectations and beliefs and similar matters discussed in this report.These statements may be identified by the use of forward-looking words or phrases such as "anticipate," "believe," "could," "expect," "intend," "may," "hope," "plan," "potential," "should," "estimate," "predict," "continue," "future," "will," "would" or the negative of these terms or other words of similar meaning.Such forward-looking statements are inherently subject to known and unknown risks and uncertainties.Our actual results and future developments could differ materially from the results or developments expressed in, or implied by, these forward-looking statements.Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, but are not limited to, those described under the caption "Risk Factors" in Item 1A of this report.We undertake no obligation to make any revisions to the forward-looking statements contained in this filing or to update them to reflect events or circumstances occurring after the date of this filing. 3 PART I Item 1. BUSINESS. Criticare designs, manufactures and markets vital signs and gas monitoring instruments and related noninvasive sensors used to monitor patients in many healthcare environments.Since a patient's oxygen, anesthetic gas and carbon dioxide levels can change dramatically within minutes, causing severe side effects or death, continuous monitoring of these parameters is increasing.The Company's monitoring equipment improves patient safety by delivering accurate, comprehensive and instantaneous patient information to the clinician.The Company's products also allow hospitals to contain costs primarily by substituting cost-effective reusable pulse oximetry sensors for disposable sensors, controlling the use of costly anesthetics and increasing personnel productivity. To meet the needs of end-users in a wide variety of patient environments, the Company has developed a broad line of patient monitors which combine one or more of its patented or other proprietary technologies, for monitoring oxygen saturation, carbon dioxide and anesthetic agents, with standard monitoring technologies that provide electrocardiogram ("ECG"), invasive and noninvasive blood pressures, temperature, heart rate and respiration rate. The Company's VitalView telemetry system allows one nurse to monitor up to sixteen patients simultaneously from a convenient central location.This allows hospitals to move out of the intensive care unit those patients that require continuous monitoring, but do not need all of an intensive care unit's extensive and costly personnel and equipment resources.In fiscal 2006, the Company released a new, next generation portable vital signs monitor (VitalCareTM 506N3) and a new, next generation portable multi-parameter vital signs monitor (nGenuity 8100E). Criticare is implementing several business initiatives as part of its strategy to develop and distribute products for highly technical, growth oriented niche markets.Management believes that in order to be successful, marketing, distribution and sales partnerships in these areas are required.That effort has resulted in the execution of a number of agreements with original equipment manufacturers ("OEMs").To capitalize on these business initiatives, modules and stand-alone monitors were developed and marketed for specific OEM customers. The Company views OEM agreements as a complementary component to our strategy to develop products for highly technical niche markets, and the OEM business has been a significant driver of the Company’s growth. 4 The first of these initiatives involves monitoring products for anesthesia gases.In fiscal 2003, the Company introduced an anesthesia monitoring product line for sale both under the Criticare brand name and for sale to OEMs.Production shipments to our newest OEM partner, Fukuda Denshi, Inc. of Japan, began in August 2007.A second initiative is the development of a highly specialized monitoring system for medical imaging applications in an MRI environment.In 2003, Criticare entered into an agreement with an OEM, Medrad, Inc. ("Medrad"), to jointly develop and exclusively sell a highly specialized medical monitoring product to Medrad.In July 2004, Criticare shipped the initial prototypes of this monitoring product to Medrad and production shipments began in January 2005.Sales to Medrad have grown quickly and Medrad has become the Company's largest customer infiscal 2007, fiscal 2006 and fiscal 2005.Following the acquisition, in July 2004, of Alaris Medical Systems, Inc. ("Alaris"), a long-time OEM customer, by Cardinal Health, Inc., the third initiative was implemented to develop an Acute Care distribution network in the U.S. to sell to markets previously served through Alaris.Following such acquisition, Cardinal Health exited the vital signs monitor business and signed a transition agreement with the Company, which enabled our new Acute Care distribution network the opportunity to sell to the former Alaris customer base.In conjunction with the transition agreement, in September 2005, we introduced a new portable vital signs monitor for the Acute Care market.Sales for the Acute Care market during fiscal 2007 and fiscal 2006 have approached the largest revenue year Criticare experienced under the Alaris OEM agreement and greatly exceeded our expectations. According to the guidance set by Statement of Financial Accounting Standards No.131, the Company operates in one business segment in the healthcare environment.The chief operating decision maker does not utilize segmented financial statements in making decisions about resource allocation because the business activities that generate revenue do not have expenses specifically associated with them.Therefore, no segment data is disclosed in the notes to the financial statements in Item 8.However, the Company's customer base is differentiated by region (see note 10 in the notes to the financial statements in Item 8 for an analysis of sales by geographic area). The Company was incorporated under the laws of the State of Delaware in October 1984. Products Criticare markets a broad range of vital signs and gas monitoring products designed to address the needs of a variety of end-users in different patient environments.Criticare's monitors display information graphically and numerically.Many of the Company’s new products, as well as those in development, focus on anesthesia related monitoring, as management believes this is a high growth area with relatively few competitors.All Criticare monitors incorporate adjustable visual and audible alarms to provide reliable patient-specific warnings of critical conditions, and most of the Company's monitors record up to 60hours of trend data.Criticare monitors are available with printer capability to provide permanent records of patient data. 5 VitalCare™ 506N3 Portable Vital Signs Monitors.The Portable Vital Signs Monitor provides maximum versatility and cost effectiveness in a small, compact, portable, full-featured vital signs monitor configured to meet specific clinical needs.The unit is available in multiple configurations, with a choice of Criticare or Nellcor oximetry, ComfortCuff™ noninvasive blood pressure and temperature (either FILAC FasTemp™ or Alaris TurboTemp).This unit is ideal for spot checking or continuously monitoring patients’ vital signs. nGenuity8100E Multi Parameter Vital Signs Monitors.The full-featured Multi Parameter Vital Signs Monitor combines ECG, ComfortCuff™ noninvasive blood pressure, DOX™ digital oximetry, heart rate, temperature, respiration rate, and nurse call interface for a complete vital signs monitor for physician offices, clinics, transport and hospital applications.Optional features include arrhythmia and ST analysis and an integrated printer. Poet™
